PER CURIAM.
This is an appeal from the circuit court’s denial of a petition for writ of prohibition, following the county court’s denial of appellant’s motion for discharge on speedy trial grounds. We affirm.
Appellant was charged with the misdemeanor offenses of speeding and driving under the influence in violation of sections 316.187 and 316.1934, Florida Statutes (1987). Appellant pled not guilty and demanded reciprocal discovery from the State.
One week prior to trial (and 15 days prior to expiration of the speedy trial period), the defense disclosed three new witnesses to the State. The county court found that the late disclosure constituted a discovery violation by the defense and continued the trial. Upon expiration of the initial speedy trial period the defense moved for discharge, which was denied. The defense then filed a petition for writ of prohibition in the circuit court, which was denied after hearing.
The defense concedes it had known the identity of the three witnesses at the time reciprocal discovery initially occurred the previous month. On this record there was no abuse of discretion by the court below in concluding, after adequate inquiry into the circumstances, that a discovery violation had occurred. Upon that determination the court below had broad discretion to fashion a remedy, including a continuance. Fla.R. Crim.P. 3.220(j). As the continuance was attributable to the defense, the time limits of the speedy trial rule were waived. J.B. v. Korda, 436 So.2d 1109, 1110 (Fla. 4th DCA 1983); see Garbett v. State, 484 So.2d 1288 (Fla. 3d DCA), review denied, 492 So.2d 1332, 1335 (Fla.1986); Burns v. State, 433 So.2d 997 (Fla. 2d DCA 1983).
Affirmed.